ORDER
PER CURIAM.
Kahleem Brookins appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm judgment pursuant to Rule 84.16(b).